DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘304 (WO 2015/093304, original and machine translation provided; citations taken from machine translation).
Claim 1 – WO ‘304 teaches a method for producing a vapor deposition mask (PG 0054-0055, metal mask 2 used with a vapor deposition source 26 in vapor deposition apparatus), comprising:
a step of preparing a resin plate--equipped metal mask including a metal mask in which a slit is provided and a resin plate (PG 0019, metal sheet; PG 0020, resin solution e.g. polyimide applied on metal sheet; PG 0022, slit-shaped through holes in metal sheet), the metal mask and the resin plate being stacked (PG 0020); and
a step of performing irradiation with a laser from the metal mask side to form an opening corresponding to a pattern to be produced by vapor deposition in the resin plate (PG 0026), wherein
in the step of forming the opening,
by using a laser mask (PG 0030) in which
an opening region corresponding to the opening (PG 0033, central region), and
an attenuating region that attenuates energy of the laser of the irradiation are provided (PG 0033, as distance from center increases in a translucent window, light attenuation increases),
the opening corresponding to the pattern to be produced by vapor deposition is formed with respect to the resin plate with the laser that passes through the opening region, and a thin part is formed in a periphery of the opening of the resin plate with the laser that passes through the attenuating region (PG 0047, Figure 3A, Figure 3D).  
WO ‘304 does not expressly teach or disclose wherein the attenuating region is positioned in a periphery of the opening region.  WO ‘304 does teach that the degree of attenuation can be controlled (PG 0033-0034) and discloses windows wherein at least one side of the transparent window has a gradually decreasing transmittance (PG 0032).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have controlled the locations of openings and attenuation across the beam shaping mask in order to provide a vapor deposition mask with a desired profile, as WO ‘304 teaches the desirability of controlling attenuation in the laser beam and the size and shape of the attenuation regions control the size and shape of the mask elements being formed.
Claim 2 – WO ‘304 renders obvious the method for producing a vapor deposition mask according to Claim 1, but does not expressly teach or suggest wherein a transmittance of the laser in the attenuating region of the laser mask used in the step of forming the opening is about 50% or less  WO ‘304 teaches that attenuation is an express part of the mask formation process (PG 0033) and teaches that the method of attenuation may be varied to provide a desired attenuation profile (PG 0034).   Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have controlled the degree of attenuation across the beam shaping mask in order to provide a vapor deposition mask with a desired profile, as WO ‘304 teaches the desirability of controlling attenuation in the laser beam and the attenuation profile in the attenuation regions controls the size and shape of the mask elements being formed.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WO ‘304 as applied to Claim 1 above and further in view of WO ‘315 (WO 2011/116315).
Claim 3 – WO ‘304 teaches a method for producing a patterned substrate (PG 0052, thin film pattern formed on substrate), comprising
a vapor deposition pattern forming step of forming a vapor deposition pattern on a vapor deposition target using a vapor deposition mask (PG 0054-0055), wherein
in the vapor deposition pattern forming step, the vapor deposition mask produced by the method for producing a vapor deposition mask according to Claim 1 is used (PG 0052 discloses the use of a film forming mask as previously disclosed in WO ‘304; Examiner refers to the analysis of Claim 1 above for a mask commensurate with Claim 3).
WO ‘304 does not teach or suggest wherein the substrate being produced is an organic semiconductor element.  WO ‘315 is drawn to the formation of light emitting diode (LED) devices (Abstract) and discloses at PG 0014 that in the application of light conversion materials, masks with apertures corresponding to a desired deposition pattern may be used.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of WO ‘304 to perform the deposition with the recited mask on LED substrates as suggested by WO ‘315, as WO ‘304 wants to form films on substrates by vapor deposition means through vapor deposition masks and WO ‘315 teaches that LED device substrates may desirably be processed by vapor deposition means through vapor deposition masks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712